Exhibit 10.10(a)
First Amendment to Exclusive License Agreement between
The University of Arizona and ProlX PHARMACEUTICALS, Inc.
Effective September 15, 2005
     This First Amendment to the Exclusive License Agreement between Prolx
Pharmaceuticals, Inc., now Oncothyreon, Inc. (“LICENSEE”), and the Arizona Board
of Regents on behalf of the University of Arizona (“LICENSOR”) for an invention
entitled “Method of Preselecting Patients for Anti-VEGF, Anti-HIF-1 or
Anti-Thioredoxin Therapy” (“Agreement”) is made effective as of the date of the
last authorized signature below.
     The Licensee and University agree to amend the Agreement, as follows:

  1.   Revise Section 4.1, as follows:         “4.1 LICENSEE agrees to pay
LICENSOR an upfront License Fee of $5000 and a fee of $5000 for the First
Amendment. Amendments subsequent to the First Amendment may be made without
payment of a fee;”     2.   Add a new Section 4.7, as follows:         “4.7 In
the event a Licensed Product is subject to any other royalty obligation pursuant
to an agreement between the LICENSOR and LICENSEE, LICENSEE shall pay LICENSOR
the greater of such applicable royalties for such Licensed Product, and in no
event shall the royalties due to LICENSOR for such Licensed Product be
cumulative;” and     3.   Replace Schedule A with the attached Revised
Schedule A.

     All other terms of the Agreement shall remain the same.
Agreed to by and between the Parties:

              ARIZONA BOARD OF REGENTS
On behalf of the
University of Arizona,   ONCOTHYREON INC.
 
           
By:
  /s/ Patrick L. Jones, PhD, MBA   By:   /s/ Robert L. Kirkman, MD
 
                Name: Patrick L. Jones, PhD, MBA       Name: Robert L. Kirkman,
MD     Title:   Director, Office of Technology Transfer       Title:   President
and CEO
 
            Date: 5th September 2008   Date: 28th November 2008

 



--------------------------------------------------------------------------------



 



Revised Schedule A

                  Serial No.   Territory   Title   Filing Date   Status
10/288,888
  US   N-Oxides and Derivatives of Melphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   11/6/2002   Abandoned
 
               
10/929,156
  US   N-Oxides and Derivatives of Melphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   8/20/2004   Pending
 
               
2003291282
  AU   N-Oxides and Derivatives of Melphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   11/3/2003   Pending
 
               
2504496
  CA   N-Oxides and Derivatives of Melphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   11/3/2003   Pending
 
               
03768672.2
  EP   N-Oxides and Derivatives of Melphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   11/3/2003   Pending
 
               
2004-551738
  JP   N-Oxides and Derivatives of Melphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   11/3/2003   Pending
 
               
2005-004845
  MX   N-Oxides and Derivatives of Melphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   11/3/2003   Pending
 
               
PCT/US03/35266
  PCT   N-Oxides and Derivatives of Melphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   11/3/2003   Pending
 
               
60/487,562
  US   Regulation of HIF Protein Levels via Deubiquination Pathway   7/14/2003  
Expired
 
               

 



--------------------------------------------------------------------------------



 



                  Serial No.   Territory   Title   Filing Date   Status
10/890,756
  US   Regulation of HIF Protein Levels via Deubiquination Pathway   7/4/2004  
Pending
 
               
 
      Regulation of HIF Protein Levels via Deubiquination Pathway   7/14/2004  
Pending
 
               
60/602,151
  US   Method of Pre-selecting Patients for Anti-VEGF, Anti-HIF-1 or
Anti-Thioredoxin Therapy   8/17/2004   Expired
 
               
60/602,163
  US   Monitoring Effects of PX-12 on Tumor Vascular Permeability   8/17/2004  
Expired
 
               
11/206,526
  US   Method of Preselecting Patients for Anti-VEGF, Anti-HIF-1 or
Anti-Thioredoxin Therapy   8/17/2005   Pending
 
               
PCT/US06/29416
  PCT   Method of Preselection Patients for Anti-VEGF, Anti-HIF-1 or
Anti-Thioredoxin Therapy   8/17/2005   Reg./nat. Phases entered
 
               
2005277350
  AU   Method of Preselection Patients for Anti-VEGF, Anti-HIF-1 or
Anti-Thioredoxin Therapy   8/17/2005   Pending
 
               
2,577,312
  CA   Method of Preselection Patients for Anti-VEGF, Anti-HIF-1 or
Anti-Thioredoxin Therapy   8/17/2005   Pending
 
               
05808798.2
  EP   Method of Preselection Patients for Anti-VEGF, Anti-HIF-1 or
Anti-Thioredoxin Therapy   8/17/2005   Pending

 